           Case 5:17-cv-00072-BLF Document 629 Filed 05/15/20 Page 1 of 5




 1   Juanita R. Brooks (CA SBN 75934) brooks@fr.com
     Roger A. Denning (CA SBN 228998) denning@fr.com
 2   Frank J. Albert (CA SBN 247741) albert@fr.com
     Megan A. Chacon (CA SBN 304912) chacon@fr.com
 3
     K. Nicole Williams (CA SBN 291900) nwilliams@fr.com
 4   Oliver J. Richards (CA SBN 310972) ojr@fr.com
     Jared A. Smith (CA SBN 306576) jasmith@fr.com
 5   Tucker N. Terhufen (CA SBN 311038) terhufen@fr.com
     FISH & RICHARDSON P.C.
 6   12390 El Camino Real, Suite 100
     San Diego, CA 92130
 7
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
 8
     Aamir Kazi (Admitted Pro Hac Vice) kazi@fr.com
 9   Alana C. Mannige (CA SBN 313341) mannige@fr.com
     FISH & RICHARDSON P.C.
10   1180 Peachtree Street NE, 21st Floor
11   Atlanta, GA 30309
     Telephone: (404) 892-5005 / Fax: (404) 892-5002
12
     Attorneys for Plaintiff
13   FINJAN, INC.
14                                 UNITED STATES DISTRICT COURT
15                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
16   FINJAN, INC., a Delaware Corporation,         Case No. 5:17-cv-00072-BLF-SVK
17
                      Plaintiff,                   PLAINTIFF FINJAN, INC.’S UNOPPOSED
18                                                 ADMINISTRATIVE MOTION TO CHANGE
            v.                                     TIME PURSUANT TO LR 6-3(a)
19
     CISCO SYSTEMS, INC., a California             Hon. Beth Labson Freeman
20   Corporation,                                  Ctrm: 3, 5th Floor
21
                      Defendant.
22

23

24

25

26
27

28

                                              Case No. 5:17-cv-00072-BLF-SVK
        PLAINTIFF FINJAN, INC.’S UNOPPOSED ADMINISTRATIVE MOTION TO CHANGE
                               TIME PURSUANT TO LR 6-3(a)
            Case 5:17-cv-00072-BLF Document 629 Filed 05/15/20 Page 2 of 5




 1   I.          INTRODUCTION
 2               Plaintiff Finjan, Inc. (“Finjan”), having reviewed and complied with Civil Local Rule 6-3,

 3   hereby moves the Court for an order expediting the time for the Court to hear Finjan’s Motion for

 4   Leave to Supplement Its Exhibit List (“Motion for Leave”) (Dkt No. 628). Finjan respectfully

 5   requests that the Court hear Finjan’s Motion for Leave, if it deems necessary, on June 11, 2020,

 6   June 18, 2020, or at some other time prior to the commencement of trial on June 22, 2020 that the

 7   Court deems appropriate. Filed concurrently herewith and pursuant to Civil Local Rule 6-3(a)(1)-

 8   (6) is the Declaration of Megan A. Chacon in Support of Plaintiff Finjan, Inc.’s Unopposed

 9   Administrative Motion to Change Time Pursuant to Civil L.R. 6-3(a) (“Chacon Declaration”) and

10   a proposed order. Cisco does not oppose the instant motion. See Dkt No.628-2 at 1.

11   II.         ARGUMENT

12               A.     Legal Standard

13               Civil Local Rule 6-3 sets forth specific requirements for a motion to change time. The

14   moving party must file three documents: (1) a motion of no more than five pages; (2) a proposed

15   order; and (3) a declaration. Civ. L.R. 6-3(a). The declaration must set forth “with particularity”

16   the reasons for the requested enlargement of time, the efforts to obtain a stipulated time change,

17   “the substantial harm or prejudice that would occur if the Court did not change the time,” any prior

18   time modifications in the case, and the effect of the modification on the case schedule. Civ. L.R. 6-

19   3(a)(1)-(6). Courts in this District have considered the timing of trial in finding good cause for

20   expediting consideration of certain motions. See, e.g., Fujitsu Ltd. v. Belkin Intern., Inc., No. 10-

21   cv-03972-LHK, 2012 WL 6096664, at *2 (N.D. Cal. Dec. 7, 2012) (referencing previously

22   granted motion to shorten time where moving party argued that “good cause existed to accelerate

23   briefing schedule so that the Court could rule before Defendants’ damages experts testified at

24   trial.”).

25               B.     Good Cause Exists for Expediting the Time for the Court to Hear
26                      Finjan’s Motion for Leave

27               Finjan respectfully submits that good cause exists to expedite the time for the Court to

28   hear, if it deems necessary, Finjan’s Motion for Leave prior to the commencement of trial on June
                                                        1             Case No. 5:17-cv-00072-BLF-SVK
     PLAINTIFF FINJAN, INC.’S UNOPPOSED ADMINISTRATIVE MOTION TO CHANGE TIME
                                           PURSUANT TO LR 6-3(a)
            Case 5:17-cv-00072-BLF Document 629 Filed 05/15/20 Page 3 of 5




 1   22, 2020. As set forth in the Chacon Declaration filed herewith, Finjan’s new counsel diligently

 2   sought to work with Cisco to come to an agreement to supplement the parties’ respective exhibit

 3   lists in light of the May 1, 2020 confirmation of the trial date being push back three weeks from

 4   June 1, 2020 to June 22, 2020 due to the ongoing COVID-19 crisis. See Chacon Decl. at ¶¶ 2-3.

 5   Despite meeting and conferring on Finjan’s proposal, and Finjan’s alternatively proposed Motion

 6   for Leave, the parties were unable to reach agreement and Finjan was forced to file its Motion for

 7   Leave on May 15, 2020. See Chacon Decl. at ¶ 3. The timing of Finjan’s filing makes June 25,

 8   2020 the earliest possible hearing date for which Finjan could notice its Motion for Leave in

 9   accordance with the Civil Local Rules and this Court’s Standing Order for Civil Cases. See

10   Chacon Decl. at ¶ 4. As soon as counsel for Cisco confirmed it would not agree to Finjan’s

11   supplementation proposal, and thus Finjan would need to file its Motion for Leave, counsel for

12   Finjan informed counsel for Cisco of its intention to file the instant Motion to Change Time. See

13   Chacon Decl. at ¶ 5. Cisco’s counsel subsequently confirmed Cisco would not oppose Finjan’s

14   Motion to Change Time. See id.

15          Finjan’s Motion for Leave presents issues that will impact Finjan’s presentation of its case

16   at trial. See Dkt No. 628. The exhibits Finjan seeks to add relate to key issues in this case, such as

17   Finjan’s history, the relationship between Finjan and Cisco, damages, and validity. Id. In its

18   motion, Finjan respectfully submits that good cause exists for its request due to at least the
19   relevance of the supplemental exhibits, the lack of the lack of any undue prejudice caused by their

20   addition to Finjan’s exhibit list five weeks prior to the commencement of trial, the recent

21   substitution of new counsel for Finjan, and the Court having not yet issued a final pretrial order.

22   See Chacon Decl. at ¶ 6; see also Dkt No. 628. Finjan’s Motion for Leave should be heard prior to

23   the commencement of trial otherwise substantial harm and prejudice would befall Finjan. Finjan

24   would be hindered in its trial preparation and significant uncertainty would arise as to whether

25   Finjan may be allowed to offer into evidence its supplemental exhibits that relate to key disputed

26   issues in both its case in chief and rebuttal case at trial. See Chacon Decl. at ¶ 4, 8.
27   III.   CONCLUSION
28        Finjan diligently sought to reach an agreement relating to the supplementation of its trial
                                                     2             Case No. 5:17-cv-00072-BLF-SVK
     PLAINTIFF FINJAN, INC.’S UNOPPOSED ADMINISTRATIVE MOTION TO CHANGE TIME
                                        PURSUANT TO LR 6-3(a)
           Case 5:17-cv-00072-BLF Document 629 Filed 05/15/20 Page 4 of 5




 1   exhibit list, but instead was forced to file its Motion for Leave (Dkt No. 628) immediately before

 2   the instant motion. The timing for hearing Finjan’s Motion for Leave as provided for by the Civil

 3   Local Rules and this Court’s Standing Order for Civil Cases would cause substantial harm and

 4   prejudice to Finjan were it not expedited. Finjan, thus, respectfully requests relief from the Court

 5   in the form of an expedited hearing of Finjan’s Motion for Leave, if the Court deems necessary, on

 6   June 11, 2020, June 18, 2020, or at another time the Court deems appropriate.

 7

 8   Dated: May 15, 2020                               Respectfully Submitted,

 9                                                 By: /s/ Megan A. Chacon
                                                   Juanita R. Brooks (CA SBN 75934)
10
                                                   brooks@fr.com
11                                                 Roger A. Denning (CA SBN 228998)
                                                   denning@fr.com
12                                                 Frank J. Albert (CA SBN 247741)
                                                   albert@fr.com
13                                                 Megan A. Chacon (CA SBN 304912)
14                                                 chacon@fr.com
                                                   K. Nicole Williams (CA SBN 291900)
15                                                 nwilliams@fr.com
                                                   Oliver J. Richards (CA SBN 310972)
16                                                 ojr@fr.com
                                                   Jared A. Smith (CA SBN 306576) jasmith@fr.com
17                                                 Tucker N. Terhufen (CA SBN 311038)
18                                                 terhufen@fr.com
                                                   FISH & RICHARDSON P.C.
19                                                 12390 El Camino Real, Suite 100
                                                   San Diego, CA 92130
20                                                 Phone: (858) 678-5070 / Fax: (858) 678-5099
21                                                 Aamir Kazi (Admitted Pro Hac Vice) kazi@fr.com
22                                                 Alana C. Mannige (CA SBN 313341)
                                                   mannige@fr.com
23                                                 FISH & RICHARDSON P.C.
                                                   1180 Peachtree Street NE, 21st Floor
24                                                 Atlanta, GA 30309
                                                   Phone: (404) 892-5005 / Fax: (404) 892-5002
25

26                                                 Attorneys for Plaintiff FINJAN, INC.

27

28
                                          3          Case No. 5:17-cv-00072-BLF-SVK
     PLAINTIFF FINJAN, INC.’S UNOPPOSED ADMINISTRATIVE MOTION TO CHANGE TIME
                                 PURSUANT TO LR 6-3(a)
           Case 5:17-cv-00072-BLF Document 629 Filed 05/15/20 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on May 15, 2020 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6

 7                                                      /s/ Megan A. Chacon
                                                        Megan A. Chacon
 8                                                      chacon@fr.com
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                          4          Case No. 5:17-cv-00072-BLF-SVK
     PLAINTIFF FINJAN, INC.’S UNOPPOSED ADMINISTRATIVE MOTION TO CHANGE TIME
                                 PURSUANT TO LR 6-3(a)
